Citation Nr: 0331462	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 



REMAND

In an August 2000 rating action, the RO granted entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent disability evaluation.  The 
veteran file a notice of disagreement as to the assigned 
disability evaluation in August 2000, and a statement of the 
case was issued in August 2002.  The veteran perfected his 
appeal by filing a VA Form 9, Substantive Appeal in September 
2002. 

A review of the record reflects that the veteran was last 
afforded a VA PTSD examination in May 2000 and that he is not 
currently receiving any treatment for his PTSD.  The veteran 
contends that his symptoms warrant an evaluation in excess of 
30 percent and that they continue to deteriorate.  In view of 
the fact that it has been three years since his most recent 
VA PTSD examination and in recognition of the veteran's 
testimony as to worsening symptoms, the Board concludes that 
additional development of the record is necessary.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be afforded a VA 
PTSD examination to determine the current 
nature and severity of his PTSD symptoms.  
The examiner should be provided with the 
claims folder in connection with the 
examination.  The examiner should 
identify all associated symptomatology or 
manifestations of the veteran's service-
connected PTSD, especially as they relate 
to the nomenclature of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The diagnostic 
formulation should include a Global 
Assessment of Functioning score.  The 
examiner is requested to express an 
opinion as to the extent, if any, to 
which the veteran's symptoms have 
worsened since his May 2000 VA PTSD 
examination.  

2.  Following completion of the above, 
the RO should readjudicate the veteran's 
claim based on all of the evidence of 
record.  If the RO denies the benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case, which 
cites all regulations pertinent to the 
veteran's claim.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purpose of this remand is to obtain additional medical 
information and no inference should be drawn regarding the 
ultimate disposition of this claim.  
The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The law requires that claims 
that are remanded by the Board for additional development or 
other appropriate action be handled in an expeditious manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




